Exhibit 10.5

PROMISSORY NOTE

 

$21,742,500.00

   September 24, 2013

FOR VALUE RECEIVED, GGT AHC FAIRFIELD TX, LLC, a Delaware limited liability
company (“Borrower”), having an address at 1800 Augusta Drive, Suite 150,
Houston, Texas 77057, Attention: Paul Forbes, hereby promises to pay to the
order of TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking
association (together with its successors and assigns and any subsequent holders
of this Note, “Lender”), as hereinafter provided, the principal sum of
TWENTY-ONE MILLION SEVEN HUNDRED FORTY-TWO THOUSAND FIVE HUNDRED AND NO/100
DOLLARS ($21,742,500.00) or so much thereof as may be advanced by Lender from
time to time hereunder to or for the benefit or account of Borrower, together
with interest thereon at the Note Rate (as hereinafter defined), and otherwise
in strict accordance with the terms and provisions hereof.

 

1.

DEFINITIONS

1.1.        Definitions.    As used in this Note, the following terms shall have
the following meanings:

“Applicable Margin” means (i) for the Base Rate Portion, One-Half of One Percent
(0.50%) per annum, and (ii) for the LIBOR Portion, Two and Sixty-Five Hundredths
Percent (2.65%) per annum.

“Applicable Rate” means: (a) for the Portion bearing interest based upon the
Base Rate, the Base Rate plus the Applicable Margin, provided, however, in no
event shall the Applicable Rate for such Portion ever be less than the Minimum
Rate (as herein defined), and (b) for the Portion bearing interest based upon
LIBOR, LIBOR plus the Applicable Margin, provided, however, in no event shall
the Applicable Rate for such Portion ever be less than the Minimum Rate.

“Base Rate” means for any day, a rate of interest equal to the Prime Rate for
such day.

“Borrower” has the meaning set forth in the introductory paragraph of this Note.

“Business Day” means (a) a weekday, Monday through Friday, except a legal
holiday or a day on which banking institutions in Dallas, Texas, are authorized
or required by law to be closed, and (b) for purposes of any LIBOR Portion, a
day that satisfies the requirements of clause (a) and that is also a day on
which commercial banks in the City of London, England are open for business and
dealing in offshore dollars. Unless otherwise provided, the term “days” when
used herein means calendar days.

“Change” means (a) any change after the date of this Note in the risk-based
capital guidelines applicable to Lender, or (b) any adoption of or change in any
other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Note that affects capital adequacy or the amount of
capital required or expected to be maintained by Lender or any entity
controlling Lender.

“Charges” means all fees, charges and/or any other things of value, if any,
contracted for, charged, taken, received or reserved by Lender in connection
with the transactions relating to this Note and the other Loan Documents, which
are treated as interest under applicable law.

“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors.

 

PROMISSORY NOTE (CYPRESS-FAIRFIELD) – PAGE 1



--------------------------------------------------------------------------------

“Deed of Trust” means the Deed of Trust dated of even date herewith, executed by
Borrower, as grantor, to JOHN D. HUDGENS, as trustee, for the benefit of Lender,
as beneficiary, relating to the Mortgaged Property defined therein, as modified,
amended, renewed, extended, and restated from time to time. The indebtedness
evidenced by this Note and the Obligations created hereby are secured by, among
other things, the Deed of Trust and the other Loan Documents.

“Default Interest Rate” means a rate per annum equal to the Note Rate plus four
percent (4%), but in no event in excess of the Maximum Rate.

“Event of Default” has the meaning set forth in the Loan Agreement.

“Federal Funds Rate” means, for any day, a fluctuating rate of interest equal to
the Federal Funds Rate as published in the “Money Rates” section of The Wall
Street Journal. Any change in the rate will take effect on the effective date as
indicated in The Wall Street Journal. Interest will accrue on any non-Business
Day at the rate in effect on the immediately preceding Business Day.

“Funding Loss” means, with respect to any Portion bearing interest based upon
LIBOR, the amount (which shall be payable ten (10) days following demand by
Lender) necessary to promptly compensate Lender for, and hold it harmless from,
any loss, cost or expense actually incurred by Lender as a result of:

(a)        any prepayment or payment at maturity of any Portion bearing interest
based upon LIBOR on a day other than the last day of the relevant LIBOR Interest
Period (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or

(b)        any failure by Borrower to prepay, borrow, continue or convert a
Portion bearing or selected to bear interest based upon LIBOR on the date or in
the amount selected by Borrower;

including any loss of anticipated profits and loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Portion or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by Lender in
connection with the foregoing. For purposes of calculating amounts payable by
Borrower to Lender hereunder, Lender shall be deemed to have funded the Portion
based upon LIBOR by a matching deposit or other borrowing in the London
inter-bank market for a comparable amount and for a comparable period, whether
or not such Portion was in fact so funded.

“Lender” has the meaning set forth in the introductory paragraph of this Note.

“LIBOR” means, with respect to each LIBOR Interest Period, the rate (expressed
as a percentage per annum and adjusted as described in the last sentence of this
definition of LIBOR) for deposits in United States Dollars that appears on
Thomson Reuters British Banker’s Association LIBOR Rates Page (or the successor
thereto) as of 11:00 a.m., London, England time, on the related LIBOR
Determination Date. If such rate does not appear on such screen or service, or
such screen or service shall cease to be available, LIBOR shall be determined by
Lender to be the offered rate on such other screen or service that displays an
average British Bankers Association Interest Settlement Rate for deposits in
United States Dollars (for delivery on the first day of such LIBOR Interest
Period) for a term equivalent to such LIBOR Interest Period as of 11:00 a.m.
(Dallas, Texas time) on the relevant LIBOR Determination Date. If the rates
referenced in the two preceding sentences are not available, LIBOR for the
relevant LIBOR Interest

 

PROMISSORY NOTE (CYPRESS-FAIRFIELD) – PAGE 2



--------------------------------------------------------------------------------

Period will be determined by such alternate method or reasonably selected by
Lender. LIBOR shall be adjusted from time to time in Lender’s sole discretion
for then-applicable reserve requirements, deposit insurance assessment rates,
marginal emergency, supplemental, special and other reserve percentages, and
other regulatory costs.

“LIBOR Determination Date” means a day that is three (3) Business Days prior to
the beginning of the relevant LIBOR Interest Period.

“LIBOR Interest Period” means a period of one (1) month. The first day of the
interest period must be a Business Day. The last day of the interest period and
the actual number of days during the interest period will be determined by
Lender using the practices of the London inter-bank market.

“Loan Agreement” means the Construction Loan Agreement dated of even date
herewith, executed by Lender and Borrower, as modified, amended, renewed,
extended, and restated from time to time.

“Loan Documents” mean the Loan Agreement, this Note, the Deed of Trust, any
assignment of rents, any guaranty agreement, any financing statements, any
environmental indemnity agreement, and such other agreements, documents and
instruments now or hereafter governing, securing or guaranteeing any portion of
the indebtedness evidenced by this Note and/or the Obligations or executed by
Borrower or any guarantor or indemnitor or any other person or entity in
connection with the loan evidenced by this Note or in connection with the
payment of the indebtedness evidenced by this Note or the Obligations or the
performance and discharge of the obligations related hereto or thereto, together
with any and all modifications, amendments, renewals, extensions, restatements,
consolidations, substitutions, replacements and supplements hereof or thereof.

“Maturity Date” means September 24, 2016, subject to Extension Options as
provided for in the Loan Agreement.

“Maximum Rate” means, at all times, the maximum rate of interest which may be
charged, contracted for, taken, received or reserved by Lender in accordance
with applicable Texas law (or applicable United States federal law to the extent
that such law permits Lender to charge, contract for, receive or reserve a
greater amount of interest than under Texas law). The Maximum Rate shall be
calculated in a manner that takes into account any and all fees, payments, and
other charges in respect of the Loan Documents that constitute interest under
applicable law. Each change in any interest rate provided for herein based upon
the Maximum Rate resulting from a change in the Maximum Rate shall take effect
without notice to Borrower at the time of such change in the Maximum Rate.

“Minimum Rate” means Two and Sixty-Five Hundredths Percent (2.65%) per annum.

“Mortgaged Property” means that certain real property located in Harris County,
Texas, as more particularly described in the Deed of Trust, together with
certain other rights, estates, interests, collateral and benefits now or at any
time hereafter securing the payment of the indebtedness evidenced by this Note
or the Obligations, whether by virtue of the Loan Documents or otherwise.

“Note” means this Note.

“Note Rate” means the rate equal to the lesser of (a) the Maximum Rate or
(b) the greater of (i) the Minimum Rate or (ii) the Applicable Rate.

 

PROMISSORY NOTE (CYPRESS-FAIRFIELD) – PAGE 3



--------------------------------------------------------------------------------

“Obligations” means any and all of the covenants, conditions, warranties,
representations, and other obligations (other than repayment of the
Indebtedness) made or undertaken by Borrower, any Guarantor (pursuant to any
Guaranty), or any Loan Party to Lender or others in the Loan Documents.

“Payment Date” means the first day of each and every calendar month during the
term of this Note.

“Portion” means any principal amount bearing interest based upon the Base Rate
or LIBOR.

“Prime Rate” means, for any day, the rate of interest per annum quoted in the
“Money Rates” section of The Wall Street Journal from time to time and
designated as the “Prime Rate.” If such prime rate, as so quoted is split
between two or more different interest rates, then the Prime Rate shall be the
highest of such interest rates. If such prime rate shall cease to be published
or is published infrequently or sporadically, then the Prime Rate shall be the
rate of interest per annum established from time to time by Lender and
designated as its base or prime rate, which may not necessarily be the lowest
interest rate charged by Lender and is set by Lender in its sole discretion.

1.2.        Rules of Construction.    Any capitalized term used in this Note and
not otherwise defined herein shall have the meaning ascribed to such term in the
Loan Agreement. All terms used herein, whether or not defined in Section 1.1
hereof, and whether used in singular or plural form, shall be deemed to refer to
the object of such term whether such is singular or plural in nature, as the
context may suggest or require. All personal pronouns used herein, whether used
in the masculine, feminine or neutral gender, shall include all other genders;
the singular shall include the plural and vice versa.

 

2.

PAYMENT TERMS

2.1.        Payment of Principal and Interest.

(a)        Prior to the original Maturity Date, all accrued but unpaid interest
on the outstanding principal balance of this Note shall be due and payable in
monthly installments beginning on October 1, 2013, and continuing on each
Payment Date thereafter through and including the Maturity Date. The outstanding
principal balance of this Note and any and all accrued but unpaid interest
hereon shall be due and payable in full on the Maturity Date or upon the earlier
maturity hereof, whether by acceleration or otherwise.

(b)        As of the first (1st) day of any extension term pursuant to any
Extension Option provided in the Loan Agreement, installments of principal in an
amount equal to the principal payment calculated by Lender to amortize the
outstanding Note balance at an assumed fixed interest rate of six percent
(6.0%) per annum and an assumed amortization term of three hundred sixty
(360) months, plus accrued and unpaid interest at the Note Rate, shall be due
and payable on each Payment Date, commencing October 1, 2016, and continuing on
each Payment Date thereafter until maturity. However, in the event Lender
advances additional Loan proceeds under this Note during any extension term
after determination of the principal payment set forth above, Borrower agrees to
pay the period installments of principal, as recalculated by Lender after taking
into account such additional advances. The outstanding principal balance of this
Note and any and all accrued but unpaid interest hereon shall be due and payable
in full on the last day of the last extension term exercised by Borrower
pursuant to the Extension Options.

If an Advance of the principal amount evidenced by this Note is made on a date
other than the first day of a calendar month, then Borrower shall pay to Lender
contemporaneously with the execution hereof interest at the Note Rate for a
period from the date of such advance through and including the last day of the
calendar month in which this Note is funded. No principal amount repaid may be
reborrowed.

 

PROMISSORY NOTE (CYPRESS-FAIRFIELD) – PAGE 4



--------------------------------------------------------------------------------

2.2.        Application.  Except as expressly provided herein to the contrary,
all payments on this Note shall be applied in the following order of priority:
(a) the payment or reimbursement of any expenses, costs or obligations (other
than the outstanding principal balance hereof and interest hereon) for which
either Borrower shall be obligated or Lender shall be entitled pursuant to the
provisions of this Note or the other Loan Documents; (b) the payment of accrued
but unpaid interest hereon; and (c) the payment of all or any portion of the
principal balance hereof then outstanding hereunder, in the direct order of
maturity. If an Event of Default exists under this Note or under any of the
other Loan Documents, then Lender may, at the sole option of Lender, apply any
such payments, at any time and from time to time, to any of the items specified
in clauses (a), (b) or (c) above without regard to the order of priority
otherwise specified in this Section 2.2 and any application to the outstanding
principal balance hereof may be made in either direct or inverse order of
maturity.

2.3.        Payments.  All payments under this Note made to Lender shall be made
in immediately available funds at 2000 McKinney Avenue, Suite 700, Dallas, Texas
75201 (or at such other place as Lender, in Lender’s sole discretion, may have
established by delivery of written notice thereof to Borrower from time to
time), without offset, in lawful money of the United States of America, which
shall at the time of payment be legal tender in payment of all debts and dues,
public and private. Payments by check or draft shall not constitute payment in
immediately available funds until the required amount is actually received by
Lender in full. Payments in immediately available funds received by Lender in
the place designated for payment on a Business Day prior to 3:00 p.m. (Dallas,
Texas time) at such place of payment shall be credited prior to the close of
business on the Business Day received, while payments received by Lender on a
day other than a Business Day or after 3:00 p.m. (Dallas, Texas time) on a
Business Day shall not be credited until the next succeeding Business Day. If
any payment of principal or interest on this Note shall become due and payable
on a day other than a Business Day, then such payment shall be made on the next
succeeding Business Day. Any such extension of time for payment shall be
included in computing interest which has accrued and shall be payable in
connection with such payment.

2.4.        Rate Selection, Etc.  Borrower may select, subject to the terms and
conditions set forth below, a Note Rate based upon either LIBOR or the Base Rate
for the entire principal amount of this Note then outstanding or any Portion
thereof. No more than three (3) LIBOR Interest Periods may be outstanding at any
time, and each Portion bearing interest based on LIBOR shall be at least ONE
HUNDRED THOUSAND AND NO/100 DOLLARS ($100,000.00). Borrower may designate the
Portion to bear interest based upon LIBOR by giving Lender written notice of its
selection before 11:00 a.m. (Dallas, Texas time) on the LIBOR Determination
Date, which selection shall be irrevocable, for each LIBOR Interest Period.
However, unless written notice shall have been delivered to Lender on or before
such LIBOR Determination Date that Borrower elects Base Rate, the LIBOR Interest
Period shall be one (1) month. If an Event of Default has occurred and is
continuing, the option to select LIBOR as a basis for the Note Rate shall be
terminated until such Event of Default is cured. No LIBOR Interest Period may
extend beyond the Maturity Date as extended pursuant to any Extension Option.
Any Portion for which LIBOR Interest Period is not selected shall bear interest
at a Note Rate based upon the Base Rate. The determination by Lender of the Note
Rate shall, in the absence of manifest error, be conclusive and binding in all
respects. Notwithstanding anything contained herein to the contrary, if (a) at
any time, Lender determines (which determination shall be conclusive in the
absence of manifest error) that any applicable law or regulation or any change
therein or the interpretation or application thereof or compliance therewith by
Lender (i) prohibits, restricts or makes impossible the charging of interest
based on LIBOR or (ii) shall make it unlawful for Lender to make or maintain the
indebtedness evidenced by this Note in eurodollars, or (b) at the time of or
prior to the determination of the Note Rate, Lender

 

PROMISSORY NOTE (CYPRESS-FAIRFIELD) – PAGE 5



--------------------------------------------------------------------------------

determines (which determination shall be conclusive in the absence of manifest
error) that by reason of circumstances affecting the London interbank market
generally, (i) deposits in United States Dollars in the relevant amounts and of
the relevant maturity are not available to Lender in the London interbank
market, (ii) the Note Rate does not adequately and fairly reflect the cost to
Lender of making or maintaining the loan, due to changes in administrative
costs, fees, tariffs and taxes and other matters outside of Lender’s reasonable
control, or (iii) adequate and fair means do not or will not exist for
determining the Note Rate as set forth in this Note, then Lender shall give
Borrower prompt notice thereof, and this Note shall bear interest, and continue
to bear interest until Lender determines that the applicable circumstance
described in the foregoing clauses (a)(i) or (ii) or (b)(i), (ii) or (iii) no
longer pertains (in which event the Note shall resume bearing interest at the
Note Rate), at the Base Rate plus Applicable Margin.

2.5.        Computation Period.  Interest on the indebtedness evidenced by this
Note shall be computed on the basis of a three hundred sixty (360)-day year and
shall accrue on the actual number of days elapsed for any whole or partial month
in which interest is being calculated. In computing the number of days during
which interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
the close of business on the Business Day received as provided in Section 2.3
hereof. Each determination by Lender of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

2.6.        Prepayment.  Borrower shall have the right to prepay, at any time
and from time to time upon at least five (5) Business Days prior written notice
to Lender, without fee, premium or penalty, all or any portion of the
outstanding principal balance hereof; provided, however, that such prepayment
shall also include any and all accrued but unpaid interest on the amount of
principal being so prepaid through and including the date of prepayment, plus
any other sums which have become due to Lender under the other Loan Documents on
or before the date of prepayment, but which have not been fully paid.
Prepayments of principal shall be applied in inverse order of maturity. If this
Note is prepaid in full, then any commitment of Lender to make further advances
shall automatically terminate and shall be of no further force or effect.

2.7.        Unconditional Payment.  Borrower is and shall be obligated to pay
all principal, interest and any and all other amounts which become payable under
this Note or under any of the other Loan Documents absolutely and
unconditionally and without any abatement, postponement, diminution or deduction
whatsoever and without any reduction for counterclaim or setoff whatsoever. If
at any time any payment received by Lender hereunder shall be deemed by a court
of competent jurisdiction to have been a voidable preference or fraudulent
conveyance under any Debtor Relief Law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

2.8.        Partial or Incomplete Payments.  Remittances in payment of any part
of this Note other than in the required amount in immediately available funds at
the place where this Note is payable shall not, regardless of any receipt or
credit issued therefor, constitute payment until the required amount is actually
received by Lender in full in accordance herewith and shall be made and accepted
subject to the condition that any check or draft may be handled for collection
in accordance with the practice of the collecting bank or banks. Acceptance by
Lender of any payment in an amount less than the full amount then due shall be
deemed an acceptance on account only, and the failure to pay the entire amount
then due shall be and continue to be an Event of Default in the payment of this
Note.

 

PROMISSORY NOTE (CYPRESS-FAIRFIELD) – PAGE 6



--------------------------------------------------------------------------------

2.9.        Default Interest Rate.  For so long as any Event of Default exists
under this Note or under any of the other Loan Documents, regardless of whether
or not there has been an acceleration of the indebtedness evidenced by this
Note, and at all times after the maturity of the indebtedness evidenced by this
Note (whether by acceleration or otherwise), and in addition to all other rights
and remedies of Lender hereunder, interest shall accrue on the outstanding
principal balance hereof at the Default Interest Rate, and such accrued interest
shall be immediately due and payable. Borrower acknowledges that it would be
extremely difficult or impracticable to determine Lender’s actual damages
resulting from any late payment or Event of Default, and such late charges and
accrued interest are reasonable estimates of those damages and do not constitute
a penalty

2.10.      Late Charge.  At the option of Lender, Borrower will pay Lender, on
demand, (i) a “late charge” equal to five percent (5%) of the amount of any
installment on this Note when such installment is not paid within fifteen
(15) days following the date such installment is due (provided that no late
charge shall be payable with respect to the payment due on the Maturity Date or
upon the earlier maturity hereof, whether by acceleration or otherwise), and
(ii) a processing fee in the amount of $25.00 for each check which is provided
to Lender by Borrower in payment for an obligation owing to Lender under any
Loan Document but is returned or dishonored for any reason, in order to cover
the additional expenses involved in handling delinquent and returned or
dishonored payments.

2.11.      Change.  If Lender determines that the amount of capital required or
expected to be maintained by Lender or any entity controlling Lender, is
increased as a result of a Change, then, within fifteen (15) days of demand by
Lender, Borrower shall pay to Lender the amount necessary to compensate Lender
for any shortfall in the rate of return on the portion of such increased capital
that Lender determines is attributable to this Note or the principal amount
outstanding hereunder (after taking into account Lender’s policies as to capital
adequacy).

 

3.

EVENT OF DEFAULT AND REMEDIES

3.1.        Remedies.  Upon the occurrence of an Event of Default, Lender shall
have the right to exercise any rights and remedies set forth in the Loan
Agreement, Deed of Trust and the other Loan Documents. All rights and remedies
of Lender hereunder and under the other Loan Documents shall extend to any
period after the initiation of foreclosure proceedings, judicial or otherwise,
with respect to the Mortgaged Property or any portion thereof. This Note is also
subject to acceleration as provided in the Loan Agreement.

3.2.        Remedies.  Upon the occurrence of an Event of Default, Lender shall
have the immediate right, at the sole discretion of Lender and without notice,
demand, presentment, notice of nonpayment or nonperformance, protest, notice of
protest, notice of intent to accelerate, notice of acceleration, or any other
notice or any other action (ALL OF WHICH BORROWER HEREBY EXPRESSLY WAIVES AND
RELINQUISHES): (a) to declare the entire unpaid balance of the indebtedness
evidenced by this Note (including, without limitation, the outstanding principal
balance hereof, all sums advanced or accrued hereunder or under any other Loan
Document, and all accrued but unpaid interest thereon) at once immediately due
and payable (and upon such declaration, the same shall be at once immediately
due and payable) and may be collected forthwith, whether or not there has been a
prior demand for payment and regardless of the stipulated date of maturity;
(b) to foreclose any Liens and security interests securing payment hereof or
thereof (including, without limitation, any Liens and security interests
covering any portion of the Mortgaged Property); and (c) to exercise any of
Lender’s other rights, powers, recourses and remedies under the Loan Documents
or at law or in equity, and the same (i) shall be cumulative and concurrent,
(ii) may be pursued separately, singly, successively, or concurrently against
Borrower or others obligated for the repayment of this Note or any part hereof,
or against any one or more of them, or against the Mortgaged Property, at the
sole discretion of Lender, (iii) may be exercised as often as occasion therefor
shall arise, it being agreed by Borrower that the exercise, discontinuance of
the exercise of or failure to exercise any of the same shall in no event be
construed as a waiver or release.

 

PROMISSORY NOTE (CYPRESS-FAIRFIELD) – PAGE 7



--------------------------------------------------------------------------------

3.3.        WAIVERS.    EXCEPT AS SPECIFICALLY PROVIDED IN THE LOAN DOCUMENTS TO
THE CONTRARY, BORROWER AND ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE
AND RELINQUISH PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF NONPAYMENT OR
NONPERFORMANCE, PROTEST, NOTICE OF PROTEST, NOTICE OF INTENT TO ACCELERATE,
NOTICE OF ACCELERATION OR ANY OTHER NOTICES OR ANY OTHER ACTION. BORROWER AND
ANY ENDORSERS OR GUARANTORS HEREOF SEVERALLY WAIVE AND RELINQUISH, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO THE BENEFITS OF ANY MORATORIUM,
REINSTATEMENT, MARSHALING, FORBEARANCE, VALUATION, STAY, EXTENSION, REDEMPTION,
APPRAISEMENT, EXEMPTION AND HOMESTEAD NOW OR HEREAFTER PROVIDED BY THE
CONSTITUTION AND LAWS OF THE UNITED STATES OF AMERICA AND OF EACH STATE THEREOF,
BOTH AS TO ITSELF AND IN AND TO ALL OF ITS PROPERTY, REAL AND PERSONAL, AGAINST
THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY THIS NOTE OR BY
THE OTHER LOAN DOCUMENTS.

 

4.

GENERAL PROVISIONS

4.1.        No Waiver; Amendment.  No failure to accelerate the indebtedness
evidenced by this Note by reason of an Event of Default hereunder, acceptance of
a partial or past due payment, or indulgences granted from time to time shall be
construed (a) as a novation of this Note or as a reinstatement of the
indebtedness evidenced by this Note or as a waiver of such right of acceleration
or of the right of Lender thereafter to insist upon strict compliance with the
terms of this Note, or (b) to prevent the exercise of such right of acceleration
or any other right granted under this Note, under any of the other Loan
Documents or by any applicable laws. Borrower hereby expressly waives and
relinquishes the benefit of any statute or rule of law or equity now provided,
or which may hereafter be provided, which would produce a result contrary to or
in conflict with the foregoing. The failure to exercise any remedy available to
Lender shall not be deemed to be a waiver of any rights or remedies of Lender
under this Note or under any of the other Loan Documents, or at law or in
equity. No extension of the time for the payment of this Note or any installment
due hereunder, made by agreement with any person now or hereafter liable for the
payment of this Note, shall operate to release, discharge, modify, change or
affect the original liability of Borrower under this Note, either in whole or in
part, unless Lender specifically, unequivocally and expressly agrees otherwise
in writing.

4.2.        Interest Provisions.

(a)        Savings Clause.  It is expressly stipulated and agreed to be the
intent of Borrower and Lender at all times to comply strictly with the
applicable Texas law governing the Maximum Rate or amount of interest payable on
the indebtedness evidenced by this Note and the Obligations (or applicable
United States federal law to the extent that it permits Lender to contract for,
charge, take, reserve or receive a greater amount of interest than under Texas
law). If the applicable law is ever judicially interpreted so as to render
usurious any amount (i) contracted for, charged, taken, reserved or received
pursuant to this Note, any of the other Loan Documents or any other
communication or writing by or between Borrower and Lender related to the
transaction or transactions that are the subject matter of the Loan Documents,
(ii) contracted for, charged, taken, reserved or received by reason of Lender’s
exercise of the option to accelerate the maturity of this Note and/or the
Obligations, or (iii) Borrower will have paid or Lender will have received by
reason of any voluntary prepayment by Borrower of this Note and/or the
Obligations, then it is Borrower’s and Lender’s express intent that all amounts

 

PROMISSORY NOTE (CYPRESS-FAIRFIELD) – PAGE 8



--------------------------------------------------------------------------------

charged in excess of the Maximum Rate shall be automatically canceled, ab
initio, and all amounts in excess of the Maximum Rate theretofore collected by
Lender shall be credited on the principal balance of this Note and/or the
Obligations (or, if this Note and all Obligations have been or would thereby be
paid in full, refunded to Borrower), and the provisions of this Note and the
other Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new document, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder; provided, however, that if this Note has been paid in
full before the end of the stated term of this Note, then Borrower and Lender
agree that Lender shall, with reasonable promptness after Lender discovers or is
advised by Borrower that interest was received in an amount in excess of the
Maximum Rate, either refund such excess interest to Borrower and/or credit such
excess interest against this Note and/or any Obligations then owing by Borrower
to Lender. Borrower hereby agrees that as a condition precedent to any claim
seeking usury penalties against Lender, Borrower will provide written notice to
Lender, advising Lender in reasonable detail of the nature and amount of the
violation, and Lender shall have sixty (60) days after receipt of such notice in
which to correct such usury violation, if any, by either refunding such excess
interest to Borrower or crediting such excess interest against this Note and/or
the Obligations then owing by Borrower to Lender. All sums contracted for,
charged, taken, reserved or received by Lender for the use, forbearance or
detention of any debt evidenced by this Note and/or the Obligations shall, to
the extent permitted by applicable law, be amortized or spread, using the
actuarial method, throughout the stated term of this Note and/or the Obligations
(including any and all renewal and extension terms) until payment in full so
that the rate or amount of interest on account of this Note and/or the
Obligations does not exceed the Maximum Rate from time to time in effect and
applicable to this Note and/or the Obligations for so long as debt is
outstanding. Notwithstanding anything to the contrary contained herein or in any
of the other Loan Documents, it is not the intention of Lender to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration.

(b)        Ceiling Election.  To the extent that Lender is relying on Chapter
303 of the Texas Finance Code to determine the Maximum Rate payable on the Note
and/or any other portion of the Indebtedness, Lender will utilize the weekly
ceiling from time to time in effect as provided in such Chapter 303, as amended.
To the extent United States federal law permits Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law,
Lender will rely on United States federal law instead of such Chapter 303 for
the purpose of determining the Maximum Rate. Additionally, to the extent
permitted by applicable law now or hereafter in effect, Lender may, at its
option and from time to time, utilize any other method of establishing the
Maximum Rate under such Chapter 303 or under other applicable law by giving
notice, if required, to Borrower as provided by applicable law now or hereafter
in effect.

4.3.        WAIVER OF JURY TRIAL.    TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY IRREVOCABLY AND EXPRESSLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY OR THE ACTIONS OF LENDER IN
THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES

 

PROMISSORY NOTE (CYPRESS-FAIRFIELD) – PAGE 9



--------------------------------------------------------------------------------

THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.3.

4.4.        GOVERNING LAW; VENUE; SERVICE OF PROCESS.  THIS NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS;
PROVIDED THAT  LENDER SHALL RETAIN ALL RIGHTS UNDER FEDERAL LAW. THIS AGREEMENT
HAS BEEN ENTERED INTO IN DALLAS COUNTY, TEXAS, AND IS PERFORMABLE FOR ALL
PURPOSES IN DALLAS COUNTY, TEXAS. THE PARTIES HEREBY AGREE THAT ANY LAWSUIT,
ACTION, OR PROCEEDING THAT IS BROUGHT (WHETHER IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE TRANSACTIONS
CONTEMPLATED THEREBY, OR THE ACTIONS OF THE LENDER IN THE NEGOTIATION,
ADMINISTRATION OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS SHALL BE BROUGHT IN A
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION LOCATED IN DALLAS COUNTY,
TEXAS. BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS, (B) WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH LAWSUIT, ACTION, OR PROCEEDING
BROUGHT IN ANY SUCH COURT, AND (C) FURTHER WAIVES ANY CLAIM THAT IT MAY NOW OR
HEREAFTER HAVE THAT ANY SUCH COURT IS AN INCONVENIENT FORUM. EACH OF THE PARTIES
HERETO AGREE THAT SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR
REGISTERED MAIL, RETURN RECEIPT REQUESTED AT THE ADDRESSES FOR NOTICES
REFERENCED IN THE LOAN AGREEMENT.

4.5.        Relationship of the Parties.  Notwithstanding any prior business or
personal relationship between Borrower and Lender, or any officer, director or
employee of Lender, that may exist or have existed, the relationship between
Borrower and Lender is solely that of debtor and creditor, Lender has no
fiduciary or other special relationship with Borrower, Borrower and Lender are
not partners or joint venturers, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between Borrower and
Lender to be other than that of debtor and creditor.

4.6.        Successors and Assigns.  The terms and provisions hereof shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties, by
operation of law or otherwise, and all other persons claiming by, through or
under them. The terms “Borrower” and “Lender” as used hereunder shall be deemed
to include their respective heirs, executors, legal representatives, successors,
successors-in-title and assigns, whether by voluntary action of the parties, by
operation of law or otherwise, and all other persons claiming by, through or
under them.

4.7.        Time is of the Essence.  Time is of the essence with respect to all
provisions of this Note and the other Loan Documents.

4.8.        Headings.  The Section and Subsection titles hereof are inserted for
convenience of reference only and shall in no way alter, modify, define, limit,
amplify or be used in construing the text, scope or intent of such Sections or
Subsections or any provisions hereof.

4.9.        Controlling Agreement.  In the event of any conflict between the
provisions of this Note and the Loan Agreement, it is the intent of the parties
hereto that the provisions of the Loan Agreement shall control. In the event of
any conflict between the provisions of this Note and any of the other Loan
Documents (other than the Loan Agreement), it is the intent of the parties
hereto that the provisions of this Note shall control. The parties hereto
acknowledge that they were represented by competent counsel

 

PROMISSORY NOTE (CYPRESS-FAIRFIELD) – PAGE 10



--------------------------------------------------------------------------------

in connection with the negotiation, drafting and execution of this Note and the
other Loan Documents and that this Note and the other Loan Documents shall not
be subject to the principle of construing their meaning against the party which
drafted same.

4.10.        Notices.  Whenever any notice is required or permitted to be given
under the terms of this Note, the same shall be given in accordance with the
Loan Agreement.

4.11.        Severability.  If any provision of this Note or the application
thereof to any person or circumstance shall, for any reason and to any extent,
be invalid or unenforceable, then neither the remainder of this Note nor the
application of such provision to other persons or circumstances nor the other
instruments referred to herein shall be affected thereby, but rather shall be
enforced to the greatest extent permitted by applicable law.

4.12.        Right of Setoff.  In addition to all Liens upon and rights of
setoff against the money, securities, or other property of Borrower given to
Lender that may exist under applicable law, Lender shall have and Borrower
hereby grants to Lender a Lien upon and a right of setoff against all money,
securities, and other property of Borrower, now or hereafter in possession of or
on deposit with Lender which are held in an operating account, and every such
Lien and right of setoff may be exercised without demand upon or notice to
Borrower. No Lien or right of setoff shall be deemed to have been waived by any
act or conduct on the part of Lender, or by any neglect to exercise such right
of setoff or to enforce such Lien, or by any delay in so doing, and every right
of setoff and Lien shall continue in full force and effect until such right of
setoff or Lien is specifically waived or released by an instrument in writing
executed by Lender. Lender, by its acceptance of the Note, hereby waives any
rights of setoff against any accounts of Borrower other than its operating
accounts.

4.13.        Costs of Collection.  If any holder of this Note retains an
attorney-at-law in connection with any Event of Default or at maturity or to
collect, enforce, or defend this Note or any part hereof, or any other Loan
Document in any lawsuit or in any probate, reorganization, bankruptcy or other
proceeding, or if Borrower sues any holder in connection with this Note or any
other Loan Document and does not prevail, then Borrower agrees to pay to each
such holder, in addition to the principal balance hereof and all interest
hereon, all costs and expenses of collection or incurred by such holder or in
any such suit or proceeding, including, but not limited to, reasonable
attorneys’ fees.

4.14.        Statement of Unpaid Balance.  At any time and from time to time,
but no more than two (2) times during a calendar year, Borrower will furnish,
within five (5) Business Days of written request from Lender, a written
statement or affidavit, in form satisfactory to Lender, stating the unpaid
balance of the Indebtedness evidenced by this Note and that there are no offsets
or defenses against full payment of the indebtedness evidenced by this Note and
the terms hereof, or if there are any such offsets or defenses, specifying them.

4.15.        FINAL AGREEMENT.  THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOLLOWS]

 

PROMISSORY NOTE (CYPRESS-FAIRFIELD) – PAGE 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, intending to be legally bound hereby, has duly
executed this Note as of the day and year first written above.

 

  BORROWER:  

GGT AHC FAIRFIELD TX, LLC,

a Delaware limited liability company

  By:  

AHC Fairfield Operator, LLC,

a Texas limited liability company,

its Operating Member

    By:  

  /S/ Paul Forbes

      Paul Forbes, Manager

 

Promissory Note

Signature Page